DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Response to Arguments
Applicant's arguments filed 30 NOVEMBER 2021 have been fully considered but they are not persuasive.  On pages 4-6 of Applicant's remarks, Applicant argues (regarding at least claim 1) that the cited prior art combination of Kim (US 2010/0271556) and Sant (US 2014/0156791) does not disclose all the claimed limitations.  Specifically, Applicant argues that Sant does not disclose saving visual .  
On page 7 of Applicant's remarks, Applicant also argues (still regarding at least claim 1), that Sant also does not disclose or suggest a media stream transmission mode including decrypting encrypted data saved in a data storage member.  The Examiner again respectfully disagrees.  As was shown in the previous rejection, Kim was already cited as disclosing (among other things) decrypting the data saved in the data storage 
Finally, on pages 8-9 of Applicant's remarks, Applicant argues that the combination would not arrive at the claimed invention.  However, as was shown in the previous rejection and in the remarks provided herein, the combination does disclose all of Applicant's current claim limitations.  Additionally, one of ordinary skill in the art would have motivation to combine the references, with proper motivation given from the reference(s) themselves (see Sant; page 1, paragraph 2), and stated as "in order to provide an improved system and method for a device, whether network connected or not, with access to remotely-stored digital media content as if that digital media content were contained on storage accessible to the device via any suitable interface accessible by that device."  Therefore, a proper prima facie case of obviousness has been made and the prior art combination does disclose all the claim limitations.


Applicant is suggested to provide more detail as to what they believe constitutes the true invention of the application.  This could help distinguish over the prior art of record, alleviate misinterpretation issues, and serve to move prosecution forward on the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-9, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 2010/0271556 in view of Sant et al., US 2014/0156791.

Regarding claim 1, Kim discloses a device for the playing and/or displaying of content on an external display device (portable device; Figs. 1A and 1B, element 100, and page 2, paragraph 29, and for outputting/playing stored content; page 3, paragraphs 49 and 51, and with display device; Figs. 1A and 1B, element 200, and page 2, paragraph 29) and comprising:  
a processing unit (Fig. 2B, element 150, and page 3, paragraph 42), 
an input connector of the Universal Serial Bus (USB) type (USB connector; Fig. 1B, element 130, and page 2, paragraph 31), 
an output connector of the High Definition Multimedia Interface (HDMI) type (HDMI connector; Fig. 1B, element 120, and page 2, paragraph 31), 
a data storage member (memory; Fig. 2A, element 60, and page 3, paragraph 36, and Fig. 2B, element 140, and page 3, paragraph 43), and 
an internal battery (internal power supply unit with battery, and power controller; Fig. 2A, element 70, and page 3, paragraph 38, and Fig. 2B, element 160, and page 3, paragraph 46), 
the processing unit being arranged to implement a data acquisition mode (system receives digital content via the USB connection and stores it; page 3, paragraph 50) and a mode of media stream transmission and of controlling said transmission (output of the stored content if connection via HDMI; page 3, paragraphs 49 and 51), 
and/or at least one other module (system receives digital content via the USB connection and stores it; page 3, paragraph 50, and wherein content includes audio/video content; page 3, paragraph 36), 
the media stream transmission mode comprising: decrypting the data saved in the data storage member, and transmitting said media stream via the output connector so that an external screen to which the device is connected plays and/or displays the corresponding media (decoding and output/transmission of corresponding content for display/playback on display device; page 3, paragraphs 51-52), 
the internal battery being arranged to power the components of the device in transmission mode (based on power supplied to various component for output; page 3, paragraph 51, and with internal power supply unit with battery, and power controller; Fig. 2A, element 70, and page 3, paragraph 38, and Fig. 2B, element 160, and page 3, paragraph 46).
Kim does not explicitly disclose at least one wireless communication module; 
encrypting the saved data, and decrypting the encrypted data; and 
converting the content data into a media stream.  
In a related art, Sant does disclose at least one wireless communication module (wireless communication interface; pages 1-2, paragraph 21, and page 2, paragraph 25, and page 6, paragraph 118); 
encrypting the saved data (data in storage can be encrypted; page 2, paragraph 37, and page 4, paragraph 86, and with various storage areas, including those storing 
converting the content data into a media stream (system can convert media; page 7, paragraph 148, and wherein this can be for streaming; page 8, paragraph 158, and page 9, paragraph 177).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Kim and Sant by allowing additional specific components and/or operations to also be present/performed by the device as disclosed by Kim, in order to provide an improved system and method for a device, whether network connected or not, with access to remotely-stored digital media content as if that digital media content were contained on storage accessible to the device via any suitable interface accessible by that device (Sant; page 1, paragraph 2).

Regarding claim 3, Kim in view of Sant discloses the processing unit is further arranged to implement the transmission mode independently of any control device external to the device (Kim; without any control from an external control device, system will output when connected via HDMI; page 3, paragraph 49).

6, Kim in view of Sant discloses the data storage member comprises a memory dedicated to visual, audiovisual, and/or multimedia content data, or a memory portion dedicated to visual, audiovisual, and/or multimedia content data (Kim; memory for storing digital content such as audio/video content; page 3, paragraph 36, and Sant; a store for digital content; page 5, paragraph 87).

Regarding claim 7, Kim in view of Sant discloses the processing unit is further arranged to allow a direct exchange of data between: a Wi-Fi communication module of the device and a source device, and/or a Wi-Fi communication module of the device and a control device (Sant; device can utilize wireless interface to access and/or provide content; page 2, paragraph 25, and page 6, paragraphs 113 and 118, and with wireless remote control; page 9, paragraph 193).

Claim 8, which discloses method is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1.

Claim 9, which discloses a non-transitory computer-readable medium is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1.  The following additional limitations are also disclosed: 
a non-transitory computer-readable medium on which is stored a computer program comprising instructions (Kim; RAM with application program, i.e. instructions; page 3, paragraph 35).

12, which discloses a non-transitory computer-readable medium is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 9.
Claim 15, which discloses a non-transitory computer-readable medium is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 9.
Claim 16, which discloses a non-transitory computer-readable medium is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 9.

Claims 2, 4, 11, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 2010/0271556 in view of Sant et al., US 2014/0156791 and further in view of Regen et al., US 7,462,044.

Regarding claim 2, Kim in view of Sant discloses all the claimed limitations of claim 1, as well as the step of decrypting the data saved in the device (Kim; decoding and output/transmission of corresponding content for display/playback on display device; page 3, paragraphs 51-52, and Sant; system can utilize keys and other information for accessing the items of content, i.e. decryption; page 2, paragraph 33, and page 5, paragraph 98).  
Kim in view of Sant does not explicitly disclose a biometric sensor, the processing unit being further arranged to implement an authentication step by means of 
In a related art, Regen does disclose a biometric sensor, the processing unit being further arranged to implement an authentication step by means of the biometric sensor (integrated biometric fingerprint reader; col. 7, lines 18-26), the result of the authentication step determining whether to implement additional operations (if match, then authentication is successful and additional operations are performed such as notifying user of approval; col. 7, lines 18-26).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Kim, Sant, and Regen by allowing additional specific components and/or operations to also be present/performed by the device as disclosed by Kim in view of Sant, in order to provide an improved system and method for a USB connectable drive (Regen; col. 1, lines 23-25).

Regarding claim 4, Kim in view of Sant discloses all the claimed limitations of claim 1.  Kim in view of Sant does not explicitly disclose an operation indicator.  
In a related art, Regen does disclose an operation indicator (LED light for indicating transfer to/from device; col. 7, lines 6-11).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Kim, Sant, and Regen by allowing additional specific components and/or operations to also be present/performed by the device as disclosed by Kim in view of Sant, in order to provide 

Claim 11, which discloses a non-transitory computer-readable medium is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 9.

Claim 13, which discloses a non-transitory computer-readable medium is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 9.

Claim 17, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.
Claim 18, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.
Claim 19, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.

Claims 5, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 2010/0271556 in view of Sant et al., US 2014/0156791 and further in view of Waltermann et al., US 2017/0315937.

5, Kim in view of Sant discloses all the claimed limitations of claim 1, as well as a display screen (Sant; can include a screen; page 9, paragraph 191).  
Kim in view of Sant does not explicitly disclose an electronic paper type of screen.  
In a related art, Waltermann does disclose an electronic paper type of screen (display can be an electronic paper type; page 3, paragraph 31).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Kim, Sant, and Waltermann by allowing additional specific components and/or operations to also be present/performed by the device as disclosed by Kim in view of Sant, in order to provide an improved system and method for a data storage device which detects a trigger event associated with data stored on the data storage device and updates a display (Waltermann; page 1, paragraph 2).

Claim 14, which discloses a non-transitory computer-readable medium is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 9.
Claim 21, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 2010/0271556 in view of Sant et al., US 2014/0156791 and Regen et al., US 7,462,044 and further in view of Waltermann et al., US 2017/0315937.

Regarding claim 20, Kim in view of Sant and Regen discloses all the claimed limitations of claim 2, as well as a display screen (Sant; can include a screen; page 9, paragraph 191).  
Kim in view of Sant and Regen does not explicitly disclose an electronic paper type of screen.  
In a related art, Waltermann does disclose an electronic paper type of screen (display can be an electronic paper type; page 3, paragraph 31).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Kim, Sant, Regen, and Waltermann by allowing additional specific components and/or operations to also be present/performed by the device as disclosed by Kim in view of Sant and Regen, in order to provide an improved system and method for a data storage device which detects a trigger event associated with data stored on the data storage device and updates a display (Waltermann; page 1, paragraph 2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RANDY A FLYNN/Primary Examiner, Art Unit 2424